Exhibit 10.332

 

THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

Flagler Village Site, Fort Lauderdale, FL – Andrews Village Property

 

This THIRD AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of June 30, 2015, by and among ArchCo Residential LLC
(“Purchaser”), and Andrews Village LLC (“Seller”).

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.           Seller and Purchaser entered into that certain Agreement of
Purchase and Sale dated as of January 12, 2015 (the “Original Agreement”), with
respect to the real property owned by Seller and located on the east side of
North Andrews Avenue between NE 5th Street and NE 6th Street in Fort Lauderdale,
Florida, (the “Property”), as more particularly described in the Original
Agreement.

 

B.           Seller and Purchaser entered into an Amendment to the Original
Agreement dated as of February 9, 2015 (the “First Amendment”) and a Second
Amendment to the Original Agreement dated as of April 30, 2015 (the “Second
Amendment”). The Original Agreement, as amended by the First Amendment and the
Second Amendment, is referred to in this Amendment as the “Purchase Agreement”.

 

C.           While not a party to the Original Agreement, Lender signed the
Original Agreement as consenting to the consummation of the transactions
described in the Purchase Agreement.

 

D.           Seller and Purchaser desire to amend the Purchase Agreement in
accordance with this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.          Defined Terms. Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.          Amendments. 

 

2.1           Purchase Price. Section 1.1(f) of the Purchase Agreement is
amended to read as follows:

 

“(f) Purchase Price: $2,500,000.00; plus the Purchase Price shall be increased
by (i) an amount equal to $308.00 per day, for the period beginning on April 30,
2015 and ending on the Closing Date (for interest that accrues during that
period on the outstanding principal balance of the loan secured by the
Mortgage), and (ii) beginning as of June 1, 2015, the Purchase Price shall
increase by $33,750.00 per month on the first of each calendar month that occurs
before the Closing Date, but in no event will the aggregate Purchase Price
increases pursuant to this clause (ii) exceed $150,000.00. No monthly amount
payable under the preceding clause (ii) shall be prorated. This Section 1.1(f)
supersedes Section 1.1(f) of the Original Agreement and Paragraph 2.4 of the
Second Amendment.”

 

2.2           Extension of Closing Date. Section 1.1(h) of the Purchase
Agreement is amended to read as follows:

 

“(h) Closing Date:             As designated by Purchaser upon not less than
five Business Days’ prior notice, but not later than September 15, 2015.”

 

 

 

 

2.3           Earnest Money. Notwithstanding the provisions of the Purchase
Agreement to the contrary (including, without limitation, Section 2.4 of the
First Amendment), the Earnest Money and additional Earnest Money paid by
Purchaser under the Purchase Agreement shall not be refundable to Purchaser if
Seller is unable to Close because Lender has begun foreclosure proceedings
and/or foreclosed on the Real Property under the Mortgage.

 

3.          Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered by facsimile or
other form of electronic transmission.

 

4.          Entire Agreement. The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

5.          Full Force and Effect; Incorporation. Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 

6.          Effective Date. This Amendment will be effective on the latest date
of execution by Seller, Purchaser or Lender, as indicated on the signature page
of this Amendment.

 

 2 

 



 

The undersigned have executed this Amendment as of the date first written above.

 

Purchaser:

 

ArchCo Residential LLC

 

By: /s/ Neil T. Brown Date:  07/02/15   Neil T. Brown, its Chief Executive
Officer  

 



 3 

 

 

Seller:

 

Andrews Village LLC

 

By: /s/ Richard Schwartz Date:  07/02/15   Richard Schwartz, its Managing Member
 

 

While not party to the Purchase Agreement, as amended by this Amendment, Lender
consents to Seller entering into this Agreement and the consummation of the
transactions described in the Purchase Agreement, as amended by this Amendment,
in accordance with its terms and conditions.

 

Lender:

 

Sunstate Bank

 

By: /s/ Lloyd Devaux Date:  07/06/15 Name: Lloyd Devaux   Title: CEO  

 



 4 

